Global Public Affairs & Communications P.O. Box 1734, Atlanta, GA 30301 Telephone (404) 676-2683 FOR IMMEDIATE RELEASE THE COCA-COLA COMPANY AND COCA-COLA ENTERPRISES STRATEGICALLY ADVANCE AND STRENGTHEN THEIR PARTNERSHIP The Coca-Cola Company to Acquire CCE’s North American Bottling Business CCE Has Agreed In Principle To Buy The Coca-Cola Company’s Bottling Operations In Norway And Sweden, And To Obtain The Right To Acquire The German Bottler · Advancement fully aligns with the Coca-Cola system’s 2020 Vision and drives long-term value for all shareowners. · Evolves The Coca-Cola Company’s North American business to more profitably deliver the world’s greatest brands in the largest NARTD profit pool in the world. · CCE shareowners will benefit from the improved financial growth profile and expansion of the Western European business. · The Coca-Cola Company will generate immediate efficiencies with expected operational synergies of $350 million over four years, and the transactions, which are substantially cashless, are expected to be accretive to EPS on a fully diluted basis by 2012. · CCE shareowners to exchange each CCE share for a share in a new CCE, focused solely on Europe, and $10 per share in cash at closing. -more- ATLANTA, Feb.25, 2010 – The Coca-Cola Company (NYSE: KO) and Coca-Cola Enterprises Inc. (NYSE: CCE) announce that they have entered into agreements that will strategically advance the Coca-Cola system in North America and drive long-term value for all shareholders. In addition, the parties have an agreement in principle to expand
